Exhibit 10.20


PROMISSORY NOTE SETTLEMENT AGREEMENT


THIS PROMISSORY NOTE SETTLEMENT AGREEMENT (this “Agreement”) is entered into as
of September 26, 2014, by and between TNI BioTech, Inc., a Florida corporation
(the “Company”), and Robert Dailey (the “Holder”).


RECITALS


WHEREAS, the Company and Holder entered into three Promissory Notes dated March
11, 2013, April 25, 2013 and February 6, 2014 (collectively, the “Notes”) for
the total principal amount under the Notes equaling $399,000 (the “Principal
Amount”);


WHEREAS, as of the date of this Agreement, the Company has accrued $8,445.82 of
unpaid interest on the Principal Amount (collectively with the Principal Amount,
the “Balance”);


WHEREAS, the Company desires to pay the Balance through the issuance of shares
of its common stock, par value $0.0001 (the “Common Stock”) per share, and the
Holder desires to accept shares of the Company’s Common Stock in full
satisfaction of the Balance pursuant to the terms and conditions of this
Agreement;


WHEREAS, as of the date of this Agreement, the Company owes the Holder 100,000
shares of its Common Stock under the Note for not satisfying in full the payment
of the Principal Amount by the maturity date set forth in the Note (the “Penalty
Shares”); and


WHEREAS, the Company desires to issue the Penalty Shares to the Holder pursuant
to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing, the covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Holder agree as follows:


1.           Payment of the Balance.


(a)           Valuation of Common Stock. The Company and Holder agree that,
notwithstanding anything in the Note to the contrary, for the purpose of paying
the Balance, each share of the Company’s Common Stock shall be valued at $0.10
per share (the “Per Share Value”). The Company and Holder determined the Per
Share Value through negotiation and, as such, the parties recognize, acknowledge
and agree that the Per Share Value may not be indicative of the true value of a
share of the Company’s Common Stock.


(b)           Issuance of Shares.  Based on the Per Share Value, subject to the
satisfaction of the terms and conditions set forth in this Agreement, the
Company shall issue and deliver to Holder a stock certificate or stock
certificates representing (i) 4,074,458 shares of the Company’s Common Stock in
full satisfaction of the Balance (the “Settlement Shares”), and (ii) the 100,000
Penalty Shares. The stock certificate(s) for the Settlement Shares and the
Penalty Shares shall bear a restrictive legend substantially in the form as
follows:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE 1933 ACT, OR (B) AN OPINION OF COUNSEL (REASONABLY SATISFACTORY TO THE
COMPANY), THAT REGISTRATION IS NOT REQUIRED UNDER SAID 1933 ACT.”
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Cancellation of the Note.  Holder hereby assigns, transfers and
surrenders for cancellation the Note to the Company. Simultaneously with the
execution of this Agreement, Holder shall deliver to the Company the Note, duly
endorsed as terminated and cancelled. Holder acknowledges that upon Holder’s
receipt of the Settlement Shares and the Penalty Shares pursuant to Section 2(b)
above, Holder shall have no further rights to any payments under the Note.


3.           Representations and Warranties of the Company.


(a)           Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida and has all
requisite power and authority to execute and deliver this Agreement and all
other instruments which are ancillary hereto.


(b)           Authorization; Approvals. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of the Company. This Agreement has been duly and validly executed
and delivered by the Company and, assuming the due execution and delivery of
this Agreement by Holder, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, moratorium, fraudulent transfer,
reorganization and other laws of general applicability affecting the rights and
remedies of creditors and by general equitable principles (whether considered in
a proceeding in equity or at law).


(c)           Settlement Shares and Penalty Shares. Once issued in accordance
with the terms of this Agreement, the Settlement Shares and the Penalty Shares
shall be duly authorized, validly issued, fully paid and non-assessable shares
of the Company’s Common Stock.


4.           Representations and Warranties of Holder.


(a)           Investment Representations.


(i) Holder is fully aware of the Company’s business, operations and financial
condition and has had full access to the information Holder considers necessary
or appropriate to make an investment decision with respect to accepting the
Settlement Shares in full satisfaction of the Balance and the Penalty Shares and
has had an opportunity to ask questions of and receive answers from a person or
persons acting on the Company’s behalf concerning the terms and conditions of
this Agreement, and all such questions have been answered to Holder’s full
satisfaction.


(ii) Holder: (1) is acquiring the Settlement Shares and the Penalty Shares for
Holder’s own account, for investment only, and not with a view toward the resale
or distribution thereof; (2) has such knowledge and experience in financial and
business matters that Holder is capable of evaluating the merits and risks of
making investment decisions of this type; (3) has knowledge of finance,
securities and investments generally; (4) has experience and skill in
investments based on actual participation; and (5) has the ability to bear the
economic risk of this investment and the ability, at the present time, to afford
a complete loss of such investment.


(iii) Holder represents that Holder is an “accredited investor,” as such term is
used in Regulation D as promulgated under the Securities Act of 1933, as
amended, and that the Settlement Shares and the Penalty Shares are being issued
to Holder in reliance upon said representation.
 
 
2

--------------------------------------------------------------------------------

 


5.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida,
without regard to the principles of conflicts of law thereof.


6.           Binding Effect.  This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors and
assigns.


7.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof, supersedes any prior written or oral communications with respect
thereto, and may not be modified except by a writing signed by all the parties.
 
8.           Counterparts; Signatures. This Agreement may be executed in
multiple counterparts each of which when duly executed and delivered shall be an
original. Facsimile or email signatures of the parties or counterparts of this
Agreement will be binding as if such signatures were originals.


9.           Survival of Representations, Warranties and Agreements. All of the
representations, warranties, covenants, promises and agreements of the parties
contained in this Agreement (or in any document delivered or to be delivered
pursuant to this Agreement) shall survive the execution, acknowledgment, sealing
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.


10.           Binding Arbitration.  Any dispute, controversy or claim arising
out of or in connection with or relating to this Agreement, upon the request of
either of the parties, shall be submitted to and settled by arbitration in
conformance with rules of the American Arbitration Association then in effect.
Any award rendered shall be final and conclusive upon the parties and a judgment
thereon may be entered in a court of any forum, state or federal, having
jurisdiction. The expenses of the arbitration shall be borne equally by the
parties to the arbitration, provided that each party shall pay for and bear the
cost of its own experts, evidence and counsel.


11.           Further Assurances. The parties shall execute such further
documents and do any and all such further things as may be necessary to
implement and carry out the intent of this Agreement.


IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
date first written above.


 
 

Company:   Holder:       TNI BioTech, Inc.           By: /s/ Noreen Griffin  
/s/ Robert Dailey Noreen Griffin, Chief Executive Officer   Robert Dailey

 
 
3

--------------------------------------------------------------------------------

 